DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant's oath/declaration had been reviewed by the Examiner and is found to
conform to the requirements prescribed in 37.C.F.R.1.63.

Claim Objections
3.	Claims 8 and 21 are objected to under 37 CFR 1.75(c) as being in improper form because of multiple dependent claims.  See MPEP § 608.01(n).  
	Dependent claim 8 depends from both claims 1 and/or 2, which is considered as a multiple dependent claim, which is improper, since a dependent claim can only depend from a single independent claim or a single dependent claim.
	Similarly, dependent claim 21 depends from both claims 14 and/or 15, which is considered as a multiple dependent claim, which is likewise, improper.
	Therefore, corrections will be required
	Note: merits of claims 8 and 21 have been examined.
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1 and 14 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over WANG et al (2016/0212432 A1) in view of Wang et al (9,049,420 B1).
Regarding claims 1 and 14, WANG et al discloses a system/method for assessing video quality of a video asset given a target quality, comprising: 
a computing device programmed to (Fig. 10, para. [0056]): 
assess/determine the video quality of a video asset (implicit to a video owner) at each of a plurality of time instances to determine a raw (implicit, by default and/or non-disclosure of anything else opposing “raw” subject matter such as compressed/encoded video) plurality of per-instance quality measures/scores/maps for the video asset (para. [0035]); and 
aggregate/sum/total/combine the per-instance quality measures at each of the plurality of time instances into an overall quality assessment (overall quality score) of the video asset (includes video sequence) (para. [0035]);
WANG et al does not seem to particularly/explicitly disclose:
adjust/change each of the raw per-instance quality measures into adjusted per-instance quality measures based on a target quality for video assets; and 
aggregate/sum/total/combine the adjusted per-instance quality measures at each of the plurality of time instances into the overall quality assessment of the video asset.
However, as an additional support, Applicant’s admitted prior art (Background) teaches:
in practical live and asset/file-based video distribution systems, the quality of a video asset (a video file/channel) being delivered from sender to receiver often varies dramatically over time, wherein the system may have a pre-set target quality and may receive instantaneous user input of time-varying target quality, so as to deliver the video of smoothly varying quality at a quality level as close to the target quality as possible (para. [0003]).
Furthermore, Wang et al teaches relative quality score for video transcoding comprising:
a relative quality score quantifying a quality improvement of the high-quality version over the low-quality version is computed, wherein the relative quality score/measure is adjusted based on a measurement of the quality of the source video, and if the relative quality score for the video indicates a sufficient quality improvement of the high-quality version over the low-quality version, various actions are taken, such as retaining the high-quality version, and making the high-quality version available to users, e.g. via a video viewing user interface (abs.).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for assessing video quality of the video asset as taught by WANG et al to incorporate/combine Wang et al’s teaching as above so as to adjust/change each of the raw per-instance quality measures into the adjusted per-instance quality measures based on the target quality for video assets, and aggregate/sum/total/combine the adjusted per-instance quality measures at each of the plurality of time instances into the overall quality assessment of the video asset, so that, 
if the relative quality score for the video asset indicates a sufficient quality improvement of the high-quality version over the low-quality version, various actions are taken, such as retaining the high-quality version and making the high-quality version available to users, e.g. via a video viewing user interface, and further deliver the video of smoothly varying quality at a quality level as close to the target quality as possible.

7.	Claims 2 and 15 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over WANG et al (2016/0212432 A1) and Wang et al (9,049,420 B1) as applied to claims 1 and 14 above, respectively, and further in view of Adsumilli et al (2017/0237983 A1).
Regarding claims 2 and 15, WANG et al discloses: 
assess/determine the video quality of a video asset (implicit to a video owner) at each of a plurality of time instances to determine a raw (implicit, by default and/or non-disclosure of anything else opposing “raw” subject matter such as compressed/encoded video) plurality of per-instance quality measures/scores/maps for the video asset (para. [0035]); and 
aggregate/sum/total/combine the per-instance quality measures at each of the plurality of time instances into an overall quality assessment (overall quality score) of the video asset (includes video sequence) (para. [0035]), as discussed above.
Furthermore, Applicant’s admitted prior art (Background) teaches:
in practical live and asset/file-based video distribution systems, the quality of a video asset (a video file/channel) being delivered from sender to receiver often varies dramatically over time, wherein the system may have a pre-set target quality and may receive instantaneous user input of time-varying target quality, so as to deliver the video of smoothly varying quality at a quality level as close to the target quality as possible, as discussed above.
Moreover, Wang et al teaches relative quality score for video transcoding comprising:
a relative quality score/measure quantifying a quality improvement of the high-quality version over the low-quality version is computed, wherein the relative quality score/measure is adjusted based on a measurement of the quality of the source video, as discussed above.
The combination of WANG et al and Wang et al does not seem to particularly/explicitly disclose:
creating a time-varying target quality curve based on the user input with respect to the target quality at each of the plurality of time instances; and
adjusting the raw per-instance quality measures and aggregating the adjusted per- instance quality measures based on the time-varying target quality curve.
However, Adsumilli et al teaches systems/methods for spatially adaptive video encoding comprising providing/creating a time-varying quality curve/distribution/parameter (550), in order to provide apparatus/methods for provision of captured content in a manner that addresses the processing capabilities of a resource limited device (Fig. 5B; paras. [0093-0096]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for assessing video quality of the video asset as taught by WANG et al to incorporate/combine Wang et al’s teaching as above so as to:
create the time-varying target quality curve based on the user input with respect to the target quality at each of the plurality of time instances, and
adjusting the raw per-instance quality measures and aggregating the adjusted per- instance quality measures based on the time-varying target quality curve, in order to provide apparatus/methods for provision of captured content in a manner that addresses the processing capabilities of a resource limited device.

8.	Claims 3 and 16 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over WANG et al (2016/0212432 A1) and Wang et al (9,049,420 B1) as applied to claims 1 and 14 above, respectively, and further in view of Yang et al (2018/0005666 A1) and Lee (2004/0175056 A1).
Regarding claims 3 and 16, WANG et al discloses: 
assess/determine the video quality of a video asset (implicit to a video owner) at each of a plurality of time instances to determine a raw (implicit, by default and/or non-disclosure of anything else opposing “raw” subject matter such as compressed/encoded video) plurality of per-instance quality measures/scores/maps for the video asset (para. [0035]); and 
aggregate/sum/total/combine the per-instance quality measures at each of the plurality of time instances into an overall quality assessment (overall quality score) of the video asset (includes video sequence) (para. [0035]), as discussed above.
Furthermore, Applicant’s admitted prior art (Background) teaches:
in practical live and asset/file-based video distribution systems, the quality of a video asset (a video file/channel) being delivered from sender to receiver often varies dramatically over time, wherein the system may have a pre-set target quality and may receive instantaneous user input of time-varying target quality, so as to deliver the video of smoothly varying quality at a quality level as close to the target quality as possible, as discussed above.
The combination of WANG et al and Wang et al does not seem to particularly/explicitly disclose:
assessing the video quality at each of the plurality of time instances, further comprises one or more of:
assessing the video quality at a frame of the video asset corresponding to the respective time instance, or
assessing the video quality of a time segment composed of multiple consecutive frames of the video asset near the respective time instance,
whereas the assessing of the video quality at each of the plurality of time instances further includes one or more of:
conducting subjective testing,
computing an objective video quality metric, or
inferring the video quality as a monotonically increasing function with respect to a video bit rate or a resolution of the video asset.
However, Yang et al teaches generating moving thumbnails for videos comprising:
assessing/determining a frame level video quality (score) at a frame of the video frames corresponding to consecutive time instances, in order to create a moving thumbnail images using a subset of the video frames that have timestamps within a range from the start timestamp to the end timestamp (abs.; para. [0023]).
Furthermore, Lee teaches systems/methods for objective measurement of video quality at least comprising:
computing an objective video quality metric, in order to provide objective measurement of video quality based on degradations of the edge areas of videos, and provide consistent performances over a wide range of video sequences that are not used in design stage (paras. [0033-0043], [0006-0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for assessing video quality of the video asset as taught by WANG et al to incorporate/combine Yang et al’s teaching as above so as to assess the video quality at the frame of the video asset corresponding to the respective time instance, in order to create a moving thumbnail images using a subset of the video frames that have timestamps within a range from the start timestamp to the end timestamp, and further incorporate/combine Lee’s teaching as above so as to compute the objective video quality metric, in order to provide objective measurement of video quality based on degradations of the edge areas of videos, and provide consistent performances over a wide range of video sequences that are not used in design stage.

9.	Claims 4 and 17 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over WANG et al (2016/0212432 A1) and Wang et al (9,049,420 B1) as applied to claims 1 and 14 above, respectively, and further in view of Mao et al (2002/0169754 A1).
Regarding claims 4 and 17, WANG et al discloses: 
assess/determine the video quality of a video asset (implicit to a video owner) at each of a plurality of time instances to determine a raw (implicit, by default and/or non-disclosure of anything else opposing “raw” subject matter such as compressed/encoded video) plurality of per-instance quality measures/scores/maps for the video asset (para. [0035]); and 
aggregate/sum/total/combine the per-instance quality measures at each of the plurality of time instances into an overall quality assessment (overall quality score) of the video asset (includes video sequence) (para. [0035]), as discussed above.
Furthermore, Applicant’s admitted prior art (Background) teaches:
in practical live and asset/file-based video distribution systems, the quality of a video asset (a video file/channel) being delivered from sender to receiver often varies dramatically over time, wherein the system may have a pre-set target quality and may receive instantaneous user input of time-varying target quality, so as to deliver the video of smoothly varying quality at a quality level as close to the target quality as possible, as discussed above.

Moreover, Wang et al teaches relative quality score for video transcoding comprising:
a relative quality score/measure quantifying a quality improvement of the high-quality version over the low-quality version is computed, wherein the relative quality score/measure is adjusted based on a measurement of the quality of the source video, as discussed above.
The combination of WANG et al and Wang et al does not seem to particularly/explicitly disclose in adjusting the raw per-instance quality measures based on the target quality, computing the adjusted per-instance quality measures by clipping the raw per-instance quality measures to a cap value (an implicit function of clipping is to yield a clipping value, which is a cap value) that is computed as a function of the target quality.
However, Mao et al teaches apparatus/methods for adaptively ranking search results comprising:
 producing a relevance score based on their quality for a document in view of a query and a rank value is assigned to the document based upon the relevance score and the similarity score (abs.); and
a quality measure being derived from users' behavior, and clipping the quality measure as defined in an equation, wherein the quality measure is a function of a group of queries Q, in order to provide a technique that selectively emphasizes a static method or an adaptive method to achieve optimal search results for a given query (paras. [0030-0037], [0006]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for assessing video quality of the video asset as taught by WANG et al to incorporate/combine Mao et al’s teaching as above so that in adjusting the raw per-instance quality measures based on the target quality, computing the adjusted per-instance quality measures by clipping the raw per-instance quality measures to the cap value that is computed as the function of the target quality, in order to provide a technique that selectively emphasizes a static (image) method or the adaptive method to achieve optimal search of image results for a given query.

10.	Claims 5 and 18 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over WANG et al (2016/0212432 A1), Wang et al (9,049,420 B1), and Mao et al (2002/0169754 A1) as applied to claims 4 and 17 above, respectively, and further in view of Ostiguy et al (9,621,900 B1).
Regarding claims 5 and 18, The combination of WANG et al, Wang et al, and Mao et al does not seem to particularly/explicitly disclose:
in computing the cap value as the function of the target quality, define the function as the target quality plus a delta value that is either constant or monotonically increasing with the target quality value.
However, Ostiguy et al teaches motion based adaptive quantization comprising:
setting the QP associated with the last improvement level to a high value ensures that the consumption of bits is minimized once the compression of still macroblocks at the same position has reached a target quality (col. 11, lines 29-44); and
the quantization parameter (QP) being transmitted as a delta value, wherein
motionless portions of pictures are detected and the compression quality of these portions is increased while the compression quality of non-motionless portions is decreased, and the QP of a portion of image data, such as a macroblock, is modified for successive motionless portions from a start QP to a target QP (col. 15, Table 3; col. 1, lines 66-67; col. 2, lines 1-6).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for assessing video quality of the video asset as taught by WANG et al to further incorporate/combine Ostiguy et al’s teachings as above so that in computing the cap value as the function of the target quality, define the function as the target quality plus a delta value that is either constant or monotonically increasing with the target quality value, so that motionless portions of pictures are detected and the compression quality of these portions is increased while the compression quality of non-motionless portions is decreased, and the QP of a portion of image data, such as a macroblock, is modified for successive motionless portions from the start QP to the target QP.

11.	Claims 6 and 19 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over WANG et al (2016/0212432 A1) and Wang et al (9,049,420 B1) as applied to claims 1 and 14 above, respectively, and further in view of Lee (2002/0168007 A1).
Regarding claims 6 and 19, the combination of WANG et al and Wang et al does not seem to particularly/explicitly disclose in aggregating the adjusted per-instance quality measures into the overall quality assessment of the video asset, computing one or more of an average, percentile average, weighted average, or median of the adjusted per-instance quality measures.
However, Lee teaches an encoding/coding system at least comprising:
computing the average quality measure, which include a picture quality measure of a current frame, wherein a picture quality is monitored on a frame by frame basis, and an average distortion measure that is derived from previous picture frames and that average is compared to the distortion measure of a current frame, where the result is used to effect bit budget allocation for each frame in an input (video) image sequence (abs.; paras. [0053]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for assessing video quality of the video asset as taught by WANG et al to incorporate/combine Lee’s teaching as above so that in aggregating the adjusted per-instance quality measures into the overall quality assessment of the video asset, computing one or more of the average, percentile average, weighted average, or median of the adjusted per-instance quality measures, in order to compensate for distortion and effect bit budget allocation for each frame in the input video image sequence.

12.	Claims 7-9, 12, 20-22, and 25 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over WANG et al (2016/0212432 A1) and Wang et al (9,049,420 B1) as applied to claims 1 and 14 above, respectively, and further in view of Lee (2002/0168007 A1) and Adsumilli et al (2017/0237983 A1).
Regarding claims 7 and 20, WANG et al discloses: 
a computing device programmed to (Fig. 10, para. [0056]): 
assess/determine the video quality of a video asset (implicit to a video owner) at each of a plurality of time instances to determine a raw (implicit, by default and/or non-disclosure of anything else opposing “raw” subject matter such as compressed/encoded video) plurality of per-instance quality measures/scores/maps for the video asset (para. [0035]); and 
aggregate/sum/total/combine the per-instance quality measures at each of the plurality of time instances into an overall quality assessment (overall quality score) of the video asset (includes video sequence) (para. [0035]), as discussed above.
The combination of WANG et al and Wang et al does not seem to particularly/explicitly disclose in aggregating the adjusted per-instance quality measures into the overall quality assessment of the video asset:
extracting a time window from the video asset;
computing a quality assessment of the time window as an average, a percentile average, a weighted average, or a median of the adjusted per-instance quality measures over the time window;
moving starting and ending points of the time window over time; and
creating a time varying quality curve by the quality assessment of the time window as moved.
However, Adsumilli et al teaches:
extracting a time window (t1 – t3) from the video content/asset, computing the quality assessment of the time window, moving starting and ending points of the time window (timed sequence from t1 to t3) over time, and providing/creating a time-varying quality curve/distribution/parameter (550), in order to provide apparatus/methods for provision of captured content in a manner that addresses the processing capabilities of a resource limited device (Fig. 5B; paras. [0090-0098]).
Furthermore, Lee teaches an encoding/coding system at least comprising:
computing an average quality measure, which include a picture quality measure of a current frame, wherein a picture quality is monitored on a frame by frame basis, and an average distortion measure that is derived from previous picture frames and that average is compared to the distortion measure of a current frame, where the result is used to effect bit budget allocation for each frame in an input (video) image sequence (abs.; paras. [0053]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for assessing video quality of the video asset as taught by WANG et al to incorporate/combine Adsumilli et al and Lee’s teaching as above so that, in aggregating the adjusted per-instance quality measures into the overall quality assessment of the video asset:
extracting the time window from the video asset, computing the quality assessment of the time window as the average, a percentile average, a weighted average, or a median of the adjusted per-instance quality measures over the time window, moving starting and ending points of the time window over time, and creating the time varying quality curve by the quality assessment of the time window as moved, 
in order to reduce computational and/or energy load on the client device during consumption of panoramic content, provide the encoded first image portion at the enhanced/maximized/optimal quality level associated with the first quality distribution,
provide apparatus/methods for provision of captured content in a manner that addresses the processing capabilities of a resource limited device, compensate for distortion and effect bit budget allocation for each frame in the input video image sequence.
Regarding claims 8 and 21, the combination of WANG et al and Wang et al does not seem to particularly/explicitly disclose a method for optimal encoding of the video asset given the target quality or the time-varying target quality curve, comprising encoding the video asset using the coding configuration that maximizes the overall quality of the video asset based on the method in claim 1.
However, Adsumilli et al teaches systems/methods for spatially adaptive video encoding comprising:
video content may be encoded using spatially varying encoding, wherein portions of panoramic image may be pre-encoded using multiple quality bands, wherein pre-encoded image portions, matching the viewport, may be provided and reduce computational and/or energy load on the client device during consumption of panoramic content, and a quality distribution may include gradual quality transition area allowing for small movements of the viewport without triggering image re-encoding, and larger movements of the viewport may automatically trigger transition to another spatial encoding distribution (abs.);
access the high bitrate image, partition the high bitrate image into image portions based at least in part on a dimension of a viewport, the image portions comprising a first image portion and a second image portion, obtain quality distributions corresponding to the image portions, the quality distributions including a first quality distribution corresponding to the first image portion and a second quality distribution corresponding to the second image portion, encode the first image portion and the second image portion using the corresponding first and second quality distributions, the encoding of the first image portion and the second image portion resulting in an enhanced/maximized/optimal quality level for the first image portion and the second image portion, receive a viewport position from the viewport, the viewport position associated with the first image portion, provide the encoded first image portion at the enhanced/maximized/optimal quality level associated with the first quality distribution, and provide the remainder of the high bitrate image at a baseline/standard quality level, the baseline quality level being less than the enhanced quality level (para. [0008]); and
 providing/creating a time-varying quality curve/distribution/parameter (550), in order to provide apparatus/methods for provision of captured content in a manner that addresses the processing capabilities of a resource limited device (Fig. 5B; paras. [0093-0096]).
Furthermore, Lee teaches an encoding/coding system at least comprising:
computing the average quality measure, which include a picture (video comprises a plurality of pictures/frames) quality measure of a current frame, wherein the picture quality is monitored on a frame by frame basis, and an average distortion measure that is derived from previous picture frames and that average is compared to the distortion measure of a current frame, where the result is used to effect bit budget allocation for each frame in an input (video) image sequence (abs.; paras. [0053]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for assessing video quality of the video asset as taught by WANG et al to incorporate/combine Adsumilli et al and Lee’s teaching as above so that, 
the method for optimal encoding of the video asset given the target quality or the time-varying target quality curve, comprises encoding the video asset using the coding configuration that maximizes/enhances the overall quality of the video asset based on the method in claim 1,
in order to reduce computational and/or energy load on the client device during consumption of panoramic content, provide the encoded first image portion at the enhanced/maximized/optimal quality level associated with the first quality distribution,
provide apparatus/methods for provision of captured content in a manner that addresses the processing capabilities of a resource limited device, compensate for distortion and effect bit budget allocation for each frame in the input video image sequence.
Regarding claims 9 and 22, Adsumilli et al teaches:
segmenting the video content/asset into time windows (t1 – t3), 
encoding the video content/asset within each of the time windows using the coding configuration that satisfies quality requirements (increase or decrease of the quality) of the plurality of time instances within the time window, 
extracting a time window (t1 – t3) from the video content/asset, computing the quality assessment of the time window, moving starting and ending points of the time window (timed sequence from t1 to t3) over time, and providing/creating the time-varying quality curve/distribution/parameter (550), and
connecting the encoding of the time windows into a full encoding of the video content/asset (paras. [0097], [0099]), in order to provide apparatus/methods for provision of captured content in a manner that addresses the processing capabilities of a resource limited device (Fig. 5B; paras. [0090-0098]).
Furthermore, Lee teaches an encoding/coding system at least comprising:
minimizing/reducing a bit rate (para. [0023]),
the rate control module (130) serves to monitor and adjust the bit rate of the data stream entering the FIFO buffer to prevent overflow and underflow on the decoder side (within a receiver or target storage device, not shown) after transmission of the data stream, so that it is the task of the rate control module (130) to monitor the status of buffer to control the number of bits generated by the encoder (para. [0030]), and
the rate control module (130) monitors picture quality frame by frame using a picture quality measure. Namely, by carefully monitoring the picture quality of a plurality of immediately previous frames, a temporal bit allocation method can adaptively allocate a bit budget to a current frame; i.e., assigning and/or modifying a target bit rate for a current frame (para. [0031]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for assessing video quality of the video asset as taught by WANG et al to incorporate/combine Adsumilli et al and Lee’s teaching as above so as to encode the video content/asset within each of the time windows using the coding configuration that satisfies quality requirements (increase or decrease of the quality) of the plurality of time instances within the time window, and minimize the bit rate of the time window, for substantially the same reasons/rational as discussed above. 
Regarding claims 12 and 25, WANG et al discloses: 
assess/determine the video quality of a video asset (implicit to a video owner) at each of a plurality of time instances to determine a raw (implicit, by default and/or non-disclosure of anything else opposing “raw” subject matter such as compressed/encoded video) plurality of per-instance quality measures/scores/maps for the video asset (para. [0035]); and 
aggregate/sum/total/combine the per-instance quality measures at each of the plurality of time instances into an overall quality assessment (overall quality score) of the video asset (includes video sequence) (para. [0035]), as discussed above.
Furthermore, Adsumilli et al teaches a coding parameter P including one or more of a quantization parameter (para. [0011]).
Moreover, Lee teaches a coding parameter P including one or more of a bit rate control (130) (Fig. 1).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for assessing video quality of the video asset as taught by WANG et al to incorporate/combine Adsumilli et al and Lee’s teaching as above so that defining the coding configuration as a collection of the coding parameter P assigned to each of the time instances, the coding parameter P including one or more of the quantization parameter, a quality control parameter, or the bit rate, for substantially the same reasons/rational as discussed above.



13.	Claims 10 and 23 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over WANG et al (2016/0212432 A1), Wang et al (9,049,420 B1), Lee (2002/0168007 A1), and Adsumilli et al (2017/0237983 A1) as applied to claims 8 and 21 above, respectively, and further in view of XU et al (2020/0364518 A1) and Han et al (2005/0047503 A1).
Regarding claims 10 and 23, WANG et al discloses: 
assess/determine the video quality of a video asset (implicit to a video owner) at each of a plurality of time instances to determine a raw (implicit, by default and/or non-disclosure of anything else opposing “raw” subject matter such as compressed/encoded video) plurality of per-instance quality measures/scores/maps for the video asset (para. [0035]); and 
aggregate/sum/total/combine the per-instance quality measures at each of the plurality of time instances into the overall quality assessment (overall quality score) of the video asset (includes video sequence) (para. [0035]), as discussed above.
Furthermore, Applicant’s admitted prior art (Background) teaches:
in practical live and asset/file-based video distribution systems, the quality of a video asset (a video file/channel) being delivered from sender to receiver often varies dramatically over time, wherein the system may have a pre-set target quality and may receive instantaneous user input of time-varying target quality, so as to deliver the video of smoothly varying quality at a quality level as close to the target quality as possible (para. [0003]), as discussed above.
Moreover, Adsumilli et al teaches:
segmenting the video content/asset into time windows (t1 – t3), 
encoding the video content/asset within each of the time windows using the coding configuration that satisfies quality requirements (increase or decrease of the quality) of the plurality of time instances within the time window, 
extracting a time window (t1 – t3) from the video content/asset, computing the quality assessment of the time window, moving starting and ending points of the time window (timed sequence from t1 to t3) over time, and providing/creating a time-varying quality curve/distribution/parameter (550), and
connecting the encoding of the time windows into a full encoding of the video content/asset (paras. [0097], [0099]), in order to provide apparatus/methods for provision of captured content in a manner that addresses the processing capabilities of a resource limited device (Fig. 5B; paras. [0090-0098]).


Furthermore, Lee teaches an encoding/coding system at least comprising:
minimizing/reducing a bit rate (para. [0023]),
the rate control module (130) serves to monitor and adjust the bit rate of the data stream entering the FIFO buffer to prevent overflow and underflow on the decoder side (within a receiver or target storage device, not shown) after transmission of the data stream, so that it is the task of the rate control module (130) to monitor the status of buffer to control the number of bits generated by the encoder (para. [0030]), and
the rate control module (130) monitors picture quality frame by frame using a picture quality measure. Namely, by carefully monitoring the picture quality of a plurality of immediately previous frames, a temporal bit allocation method can adaptively allocate a bit budget to a current frame; i.e., assigning and/or modifying a target bit rate for a current frame (para. [0031]).
The combination of WANG et al, Wang et al, Lee, and Adsumilli et al does not seem to particularly disclose:
 encoding the video asset within each of the time windows using the coding configuration that maximizes a joint optimization objective function determined based on an average bit rate and the quality assessment of the time window under the target quality. 
However, XU et al teaches object prediction method comprising:
obtaining the multiple target prediction results by using a model obtained by a joint optimization objective function through training, wherein the multiple intermediate prediction results determined according to the to-be-predicted object are used for assisting in determining final multiple target prediction results, in order to facilitate improving the accuracy of the multiple target prediction results (para. [0055]).
Furthermore, Han et al teaches video coding apparatus/method comprising:
a target bitrate (30) and a rate control module (340) based on the target bitrate (Fig. 3), and encoding an object at an average bit rate, in order to increase subjective visual quality, because the visual quality can be controlled in a more perceptual sense by improving the visual quality of some "too poor" frames with sacrificing that of some "too good"` frames (para. [0069]).
 Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for assessing video quality of the video asset as taught by WANG et al to further incorporate/combine XU et al and Han et al’s teachings as above so as to encode the video asset within each of the time windows using the coding configuration that maximizes a joint optimization objective function determined based on the average bit rate and the quality assessment of the time window under the target quality, in order to facilitate improving the accuracy of the multiple target prediction results, and increase subjective visual quality, because the visual quality can be controlled in a more perceptual sense by improving the visual quality of some "too poor" frames with sacrificing that of some "too good"` frames.

14.	Claims 11 and 24 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over WANG et al (2016/0212432 A1), Wang et al (9,049,420 B1), Lee (2002/0168007 A1), Adsumilli et al (2017/0237983 A1), XU et al (2020/0364518 A1), and Han et al (2005/0047503 A1) as applied to claims 8 and 21 above, respectively, and further in view of Hinz et al (2008/0298464 A1).
Regarding claims 11 and 24, WANG et al discloses: 
assess/determine the video quality of a video asset (implicit to a video owner) at each of a plurality of time instances to determine a raw (implicit, by default and/or non-disclosure of anything else opposing “raw” subject matter such as compressed/encoded video) plurality of per-instance quality measures/scores/maps for the video asset (para. [0035]); and 
aggregate/sum/total/combine the per-instance quality measures at each of the plurality of time instances into the overall quality assessment (overall quality score) of the video asset (includes video sequence) (para. [0035]), as discussed above.
The combination of WANG et al, Wang et al, Lee, and Adsumilli et al does not seem to particularly disclose computing the joint optimization objective function as a sum of: 
the overall quality of the video asset or the quality assessment of the time window; and 
a product of the average bit rate of the video asset and a Lagrange parameter.
However, Hinz et al teaches process for encoding video pictures comprising:
a combination of rate control and Lagrangian optimization for hybrid video coding is investigated by incorporating these two known methods into the video coder control using macroblock mode decision and quantizer adaptation, wherein it is shown that for most bit-rates the combined rate control and Lagrangian optimization producing a constant number of bits per picture achieves similar rate distortion performance as the constant slope case only using Lagrangian optimization (abs.); and
obtaining an average bit rate in comparison to the target bit-rate for the proposed encoding strategy, in order to provide operational control of the macroblock layer, wherein it is useable for encoding video sequences (paras. [0030], [0066], [0001]).


Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for assessing video quality of the video asset as taught by WANG et al to further incorporate/combine Hinz et al’s teachings as above so that the
computing the joint optimization objective function as a sum of: 
the overall quality of the video asset or the quality assessment of the time window; and 
a product of the average bit rate of the video asset and the Lagrange parameter, for substantially the same reasons/rational as discussed above, and further provide operational control of the macroblock layer, wherein it is useable for encoding video sequences.

Allowable Subject Matter
15.	Claims 13 and 26 are objected to as being dependent upon rejected base claims 1 and 14, respectively, but would be allowable:
	if claim 13 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims; and
 	if claim 26 is rewritten in independent form including all of the limitations of the base claim 14 and any intervening claims.
Dependent claims 13 and 26 each recites novel feature(s) comprising:
computing a derivative of the overall quality of the video asset with respect to the coding parameter P; 
computing a derivative of an average bit rate of the video asset with respect to the coding parameter P; 
determining an optimal Lagrange parameter based on a ratio between the derivative of the overall quality of the video asset with respect to the coding parameter P, and 
the derivative of the average bit rate of the video asset with respect to the coding parameter P; and 
determining the coding parameter P using the optimal Lagrange parameter. 
The prior art of record fails to anticipate or make obvious the novel feature(s) as specified in claims 13 and 26.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claims are canceled, the application would be placed in a condition for allowance.
 




Conclusion 
16.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	Chen et al (10,999,578 B2), Transcoding media content using an aggregated quality score.

17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

18.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483